          Case 1:21-cv-03017-AT Document 24 Filed 08/10/21 Page 1 of 1
                                                        USDC SDNY
                                                        DOCUMENT

                 G                                      ELECTRONICALLY FILED
                                                        DOC#:
                                                        DATE FILED: 8/10/2021



August 9, 2021

Hon. Analisa ToITes
United Stated District Judge
United States Comihouse
500 Pearl Street
New York, NY 10007


RE:    LOPEZ V. TACO MIX DELANCEY LLC et al.
       DOCKET NO. 1:21-cv-03017-AT


Dear Judge ToITes:

        The undersigned represents Samuel Lopez, the plaintiff in the above-referenced matter. I
write to respectfully request a thniy (30) day extension of time to move for default jud gment
against the cmTently non-answering defendants.

        On August 2, 2021, I served comiesy copies of the pleadings along with the Clerk's
Ce1iificate of Default (ECF Nos. 21, 22) on both defendants. Accordingly, I respectfully request
thirty (30) days to provide defendants additional time to appear.

       Thank you for yow- time and consideration on this matter.

                                                           Respectfully,




                                                           Gabriel A. Levy

         GRANTED. By September 9, 2021, the paiiies shall file their joint letter and
         proposed case management plan, or Plaintiff shall move for a default
         jud gment.


         SO ORDERED.


         Dated: August 10, 2021
                                                                ANALISA TORRES
                New York, New York                            United States District Judge
